Citation Nr: 1439966	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Prior to April 26, 2013, entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  On and after April 26, 2013, entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

4.  Prior to April 25, 2013, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  On and after April 25, 2013, entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Prior to April 25, 2013, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  On and after April 25, 2013, entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and June 2008.

The Board notes that service connection for PTSD was granted, effective from January 9, 2006, in a rating decision dated in April 2007; the Veteran sought a higher initial rating for PTSD in a letter dated in April 2007; the RO readjudicated the initial rating in November 2007 based on new and material evidence received within one year of the April 2007 RO rating decision, to include records of VA psychiatric treatment; and the Veteran submitted a timely notice of disagreement with and perfected an appeal from the November 2007 rating decision.  Because the November 2007 RO rating decision was a required readjudication of the initial rating assigned based on new and material evidence received within one year of the rating decision, see 38 C.F.R. § 3.156(b) (new and material evidence, pending claim), the matter before the Board is one for a higher initial rating for PTSD for the period from January 9, 2006, forward.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Fenderson v. West, 12 Vet. App. 119, 125 (1999). 

Along the same lines, on January 29, 2007, the Veteran was provided notice that he had been granted service connection for type II diabetes mellitus and that a rating of 20 percent had been awarded.  Within one year, on January 28, 2008, he sought a higher initial rating for type II diabetes mellitus, including based on new and material evidence that had been received in the past year, namely, VA records of treatment.  The RO performed the required readjudication of the claim in January 2008 and the Veteran has perfected an appeal as to that decision.  Accordingly, the matter on appeal is entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  38 C.F.R. § 3.156(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Fenderson v. West, 12 Vet. App. 119, 125 (1999). 

Similarly, in January 2008 the RO adjudicated the matter of entitlement to a higher rating for peripheral neuropathy of the left and right lower extremities based on new and material evidence, to include records of VA treatment, received within one year of the April 2007 RO rating decision that granted service connection effective from August 10, 2006, and assigned initial ratings for peripheral neuropathy of the left and right lower extremities.  The Veteran submitted a timely notice of disagreement with and perfected an appeal from the January 2008 RO rating decision.  Thus, the matter on appeal is entitlement to a higher initial rating of the lower extremities for the period from August 10, 2006, forward.  38 C.F.R. § 3.156(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Fenderson v. West, 12 Vet. App. 119, 125 (1999).

In August 2012 the Board determined that the issue of a TDIU was raised by the record and part and parcel of the Veteran's appealed claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As reflected on the title page of this decision, the RO awarded staged higher initial ratings for PTSD and peripheral neuropathy of the lower extremities effective from April 26, 2013.  The Veteran has continued his appeal for still-higher initial ratings.  No aspect of the Veteran's appeal is satisfied, as the Veteran has continued his appeal and the highest available schedular rating has not been assigned for his disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Virtual VA claims file contains records of VA treatment for the years 2006 through 2013, some of which are not associated with the paper claims file, and reports of VA examinations in April 2013 that are not associated with the claims file.  The Veterans Benefit Management System contains documents, all of which are redundant of what is in the paper claims file or Virtual VA claims file, or are not relevant, except for clarification of withdrawal of representation by the Veteran's prior attorney and current representation by Lisa A. Lee, Attorney at Law.

In January 2014 the Veteran's representative submitted additional evidence and argument with a waiver of initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304(c).
  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has not required regulation of activities as part of the medical management of his type II diabetes mellitus.

2.  Throughout the appeal period, the Veteran's bilateral lower extremity peripheral neuropathy has been moderate but not moderately severe.

3.  Prior to April 26, 2013, the evidence is at least in equipoise to show that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  For the period from April 26, 2013, forward, the evidence is at least in equipoise to show that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.

5.  The Veteran is unable to secure or maintain a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2013, the criteria for a rating of 20 percent, but no more, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code 8520 (2013).

2.  On and after April 26, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code 8520.

3.  Prior to April 26, 2013, the criteria for a rating of 20 percent, but no more, for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code 8520.

4.  On and after April 26, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.124a, Diagnostic Code 8520.

5.  The criteria for rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2013).

6.  Prior to April 26, 2013, the criteria for a rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).

7.  On and after April 26, 2013, the criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411.

8.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was provided VCAA-compliant notice with respect to his claims for service connection for PTSD, peripheral neuropathy, and type II diabetes mellitus in notice letters dated in May 2006, September 2006, and December 2006, prior to adjudication of his claims.  With the grant of service connection the Veteran's claims were not only substantiated, they were proven, so that the purpose of VCAA notice had been fulfilled.  The current appeal arises from notices of disagreement with the initial ratings assigned.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  The Board need not address whether VCAA notice was provided with respect to the claim for a TDIU because the full benefit of the claim sought on appeal is granted in this decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, the Veteran's SSA records, reports of VA examinations, and private medical evidence.  See 38 U.S.C.A. § 5103A(a)-(d).  Taken together, the VA examinations of record, to include those conducted in April 2013, are sufficient for adjudication of the Veteran's claims.  The earlier VA examiners did not all review the claims files, but the April 2013 VA examiners reviewed the Veteran's claims file, took a history from the Veteran, conducted an examination of the Veteran, provided all relevant findings required for rating of the Veteran's disabilities, and provided reasoned opinions for all findings as needed.  The opinions are well-supported and consistent with the evidence in the claims file.  Additionally, the AOJ obtained additional relevant outstanding records of VA treatment, many of which are associated with the Virtual VA claims file.

The VA examinations and opinions and the VA treatment records obtained by the RO were performed in compliance with the Board's August 2012 remand instructions in this matter; these were the only substantive directives and they were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate each claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

General Law and Regulations

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Rating of Diabetes Mellitus

The Veteran's diabetes mellitus is assigned a 20 percent evaluation which contemplates diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent disability evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In a September 2006 medical record, an examiner noted that the Veteran required oral hypoglycemic agent and a restricted diet for treatment.  

At a VA examination in March 2007 the Veteran reported never having ketoacidosis, and that he was not on a restricted diet.  The Veteran had not been hospitalized for diabetes.  The examiner found that the Veteran did not restrict his activities because of his diabetes.  The Veteran said, however, that that because of his burning of the feet he was limited in the amount of walking he could do.  He was taking metformin for his diabetes.  He was noted to have impotence due to diabetes.  He saw his care provider every three to six months.  The examiner commented that the Veteran had no other symptoms referable to his diabetes.  The diagnosis was diabetes mellitus type II, with impotence and neuropathy.

At a VA examination in March 2008, it was indicated that the claims file was not available and not reviewed.  The Veteran was found to have experienced no ketoacidosis or hypoglycemic reactions and no hospitalizations for such reactions.  The Veteran was noted to be on a restricted diet with stable weight since the last VA examination.  He had no restrictions to activities secondary to diabetes mellitus.  Treatment consisted of oral hypoglycemics.  He saw his diabetic care provider about once every six months.  There was no loss of strength.  He did have erectile dysfunction.  Neurological symptoms of numbness in the feet were noted.  By history there was no bladder or bowel impairment.  

An April 2013 VA diabetes mellitus examination was conducted. The Veteran was prescribed oral hypoglycemic agents and insulin of more than one injection per day.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  It was indicated that the Veteran visited his diabetic care provider for episodes of diabetes mellitus less than two times per month.  It was further noted that he had experienced no episodes of ketoacidosis requiring hospitalization over the past 12 months.  It was noted that the Veteran had experienced no episodes of hypoglycemia requiring hospitalization over the past twelve months, and that he had no progressive unintentional weight loss attributable to diabetes mellitus.  Complications of diabetes were indicated to include erectile dysfunction and a cardiac condition.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his diagnosed diabetes mellitus.

VA treatment records dated throughout the appeal period indicate that the Veteran was treated for diabetes in a manner consistent with the findings of the VA examiners above.  For example, the Veteran's medications were noted and there was no evidence that there was any regulation of his activities by his treating physicians.  

The Board finds that an increased evaluation is not warranted.  Although the Veteran has been treated with an oral hypoglycemic agent, and now receives insulin injections more than twice per day, ratings of 40, 60 or 100 percent are precluded because regulation of his activities is not required for medical management of his diabetes mellitus.  The criteria are written in the conjunctive and are not successive, thus this element must be present.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  As the preponderance of the evidence is against the Veteran's claim on this point, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.  As regulation of activities is not required for medical management of the type II diabetes mellitus at any time during the relevant rating period, staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that no additional separate evaluations are warranted for the Veteran's cardiac symptoms, erectile dysfunction, and neuropathy.  Neuropathy is assessed below.  Additionally, service connection for coronary artery disease was granted in 2013, and the evidence does not indicate the Veteran has appealed that finding.  Finally, in the 2013 VA examination, the Veteran denied any penile deformity, abnormality, or other related complications.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  Thus no additional separate evaluations are warranted.

Rating of Peripheral Neuropathy of the Lower Extremities

As an initial matter, the Board notes that there has been inconsistency over time as to whether the Veteran's peripheral neuropathy of the lower extremities should be rated as analogous to impairment of the sciatic nerve bilaterally (see 38 C.F.R. § 4.124a, Diagnostic Code 8520) or impairment of the superficial peroneal nerve bilaterally (see 38 C.F.R. § 4.124a, Diagnostic Code 8722).  The difference between the two in terms of rating is that rating code 8520, the rating code for impairment of the sciatic nerve, provides for higher ratings for a given level of severity.  Thus, in June 2008, the AOJ found that a rating of 10 percent was warranted for moderate impairment under Diagnostic Code 8722, while in June 2013 the AOJ found that a rating of 20 percent was warranted for moderate impairment under Diagnostic Code 8520.  The April 2013 VA examiner found specifically that it was the sciatic nerve that was affected by the Veteran's peripheral neuropathy.  Both nerves affect the function and sensation of the lower extremities.  Consequently, and affording the benefits of the doubt in favor of the Veteran, the Board finds that the condition should be rated as impairment of or as analogous to sciatic nerve, thus affording the Veteran the higher of the two ratings for a given level of disability.

Incomplete or complete paralysis of the sciatic nerve is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a), Note.

At a VA examination in March 2007, the Veteran recounted that he had numbness and burning in his feet.  He said it was pretty much constant and that he had experienced this for the past several years.  On neurologic examination he had normal knee jerks bilaterally.  They were equal and symmetrical.  He had equivocal ankle jerks that were equal and symmetrical.  He stated that he could not perceive light touch using the diabetic monofilament over the entirety of his legs and up to his midsection.  At a VA examination in March 2008, it was indicated that the claims file was not available and not reviewed.  There was no loss of strength of the lower extremities.  Neurological symptoms of numbness in the feet were noted.  By history there was no bladder or bowel impairment.  On physical examination there was decreased sensation to light touch from the knees distally bilaterally.  

At a VA examination in April 2013, the Veteran reported moderate constant pain in the lower extremities, severe intermittent pain of the lower extremities, severe paresthesias of the lower extremities, and severe numbness of the lower extremities.  Upon examination, there was 4/5 strength in the lower extremities.  Reflexes of the lower extremities were found to be normal.  For the lower extremities, sensation was found to be decreased in the knees and thighs and absent in the ankles, lower legs, feet, and toes.  Position and vibration sense was absent in the right and left lower extremities. Cold sensation was normal in the right and left lower extremities.  There was no muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  The peripheral neuropathy was found to affect the sciatic nerve of both lower extremities and to be an incomplete paralysis of moderate severity.

VA treatment records dated from 2006 to 2013 reflect continuous complaints of burning feet and numbness.  The Veteran denied pain.  There were consistent findings of decreased reflexes, sensation, and muscle strength.  

Prior April 26, 2013, the Board finds, as did the RO in its June 2008 rating decision, that the Veteran's peripheral neuropathy was moderate.  However, as the Board finds that the most appropriate diagnostic code is 8520, as discussed above, this level of impairment results in a rating of 20 percent rather than 10 percent.  The Board finds that the condition was not moderately severe for this period because at worst the Veteran had normal knee jerks and equivocal ankle jerks, strength of 4/5, and no muscle atrophy.  Although his complaints were predominantly sensory, they were quite substantial.  The fact remains, however, that the Veteran retained almost full strength of his lower extremities, and mostly normal reflexes. The Board finds that his most closely approximates a moderate disorder.  Thus a higher initial rating of 20 percent, but no more, is warranted for this period.

On and after April 26, 2013, the Board finds that an increased evaluation is not warranted.  The Board notes that the Veteran had strength of 4/5 and normal reflexes and no atrophy or trophic changes.  Reflexes were primarily normal.  There were substantial sensory symptoms.  As noted above, however, taken together, these symptoms most closely approximate moderate incomplete paralysis.  Accordingly, an increased evaluation is not warranted.  

Accordingly, for the Veteran's service-connected peripheral neuropathy of the lower extremities for the period from August 10, 2006, to April 25, 2013, a higher rating of 20 percent is granted, and for the period from April 26, 2013, forward, a rating in excess of 20 percent is denied. 


Post-Traumatic Stress Disorder

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board should not limit its determination that a Veteran is not entitled to a higher rating based on the symptoms listed in the higher rating.  Rather, the Board should consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Mauerhan v. Principi, 16 Vet. App. At 443.   A Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in records of treatment and examinations.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

At VA treatment in April 2006, a VA treating psychiatrist assigned a GAF score of 41-50, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The VA staff psychiatrist indicated that the Veteran reported crying spells, had insomnia, reported flashbacks, recurrent intrusive thoughts and social isolation and withdrawal.  The Veteran's affect was noted to be almost flat.  At VA treatment in May 2006, a GAF score of 55 was assigned, which contemplates GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

At a VA examination in March 2007, it was noted that the Veteran was not working.  He had last worked in June 2005.  He had been a manager for a copy machine company and retired after twenty years.  By history he worked regularly and did not miss work due to psychiatric problems.  He was noted to have married once and divorced, and to have two children with whom he was not close.  He lived with his mother and said he did not have any friends.  It was noted that he had no close friends and had limited recreational and leisure pursuits.  On mental status examination the Veteran was alert and cooperative.  He was casually but appropriately dressed.  There were no loosened associations or flights of ideas, bizarre motor movements, or tics.  His mood was tense.  His affect was appropriate.  He stated he had nightmares and intrusive thoughts.  He had no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication, delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was oriented times three.  His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared adequate, as was his intellectual capacity.  He avoided things that reminded him of his combat-related stressors and felt distant from others.  He stated he had asleep disturbance.  He was irritable, anxious, and easily startled.  There problems had interfered with social activities and caused distress.  It was noted that the Veteran had some impairment of interpersonal interactions.  A GAF score of 55 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran was noted to be capable of managing his own financial affairs.

At a psychiatric examination in August 2007, the Veteran described worsening symptoms.  He stated that he had more nightmares and his sleep was worse.  He stated that he had difficulty falling asleep and interrupted sleep, with nightmares three times a week.  By history he was noted to have intrusive thoughts, and to be anxious, easily startled, hypervigilant, not to watch anything on television related to Vietnam or war, and to avoid large crowds.  By history it was noted that his temper was irritable at times.  He was noted to be receiving VA outpatient psychiatric care and to be receiving psychiatric medications.  It was noted that the Veteran last worked in 2005 and did not miss work due to psychiatric problems, but rather had retired because of his health, mainly his hypertension.  He said he was not working now simply because he just could not deal with the stress of it.  It was noted that the Veteran dresses himself, feeds himself, and attends to the wants of nature.  He was living with his brother-in-law.  He was noted to have been married once, divorced, to have two children, and not be close to his children.  The examiner noted that the Veteran had no friends and had limited recreational and leisure pursuits.  

On mental status examination the Veteran was alert and cooperative and casually but appropriately dressed, and answered questions and did not volunteer much information.  There were no loosened associations, flights of ideas, bizarre motor movements or tics.  His mood was subdued but cooperative, and his affect was appropriate.  He stated that he had nightmares and intrusive thoughts.  There was no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication, delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appeared to be good.  Insight and judgment appeared to be adequate, as was intellectual capacity.  A GAF score of 55 was assigned, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran was found capable of managing his own financial affairs.  

The examiner noted that the Veteran was not working and quit working because of his physical health.  It was noted that the Veteran worked regularly and did not miss work because of psychiatric symptoms when he did work.  The Veteran was described as somewhat anxious, irritable at times, to stay to himself, to not have any friends, and no longer go to church, to have limited interests, and to take some medications with some relief.

VA treatment records in between 2007 and 2013 indicate that the Veteran reported depression, anxiety, irritability, low frustration tolerance, social withdrawal, insomnia, crowd avoidance, and having few friends.  He denied suicidal ideations.  Examinations showed appropriate hygiene and grooming, normal speech and thoughts, and fair to good insight and judgment.  He was alert and oriented.  In 2010, the Veteran reported auditory and visual hallucinations.   In February and April 2010, the Veteran's GAF score was 50, which contemplates serious symptoms or any serious impairment in social, occupational or school functioning.  In May 2010, a GAF score of 55 was assigned, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  He was noted to have good impulse control.  In August 2010, a GAF Score of 60 was assigned, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In 2011, the Veteran was assigned GAF scores of 60 and 65.  GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

At an April 2013 VA psychiatric examination, the examiner reviewed the claims file, took a pertinent history, conducted a psychiatric examination of the Veteran, and assigned GAF score of 55 which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  By history it was noted that the Veteran was divorced in 1975, was not in a relationship and had a caregiver.  He had no relationships with his e-ex-wife or his two children and had no friends.  By history his leisure activity was sitting outside.  It was noted that he was a high school graduate and worked in the past managing warehouses for an office supply company for over twenty years.  He was receiving psychiatric medications for mood and sleep.  He attended group therapy.  He denied suicide attempts and there were no psychiatric hospitalizations.  He denied alcohol or drug use.  He was noted to experience recurrent and distressing recollections of his combat-related PTSD stressors, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of such a traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of such a traumatic event. 

The Veteran reported a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including a work or worklike setting.  The examiner found that the Veteran was capable of managing his financial affairs.  The examiner commented that the Veteran thinks of Vietnam most days, had nightmares twice a week, that it took him two hours to fall asleep at night and that he woke four to five times at night.  It was noted that the Veteran was sad most days during the week and was anxious more at night.  He was noted to have panic attacks four to five times per week, and memory problems of forgetting what he was saying, forgetting someone's name constantly and forgetting directions daily.

Prior to April 26, 2013, the Board finds that a higher rating of 50 percent is warranted.  The Board notes a GAF of 41 to 50 assigned in April 2006, reflecting serious symptoms.  Additionally, at that time, his affect was "almost" flat.  The Board finds that the symptoms described by the VA examiner in August 2007 include that the Veteran had no friends and limited recreational pursuits, intrusive thoughts, an irritable temper, that he avoided large crowds and war-related television, and had anxiety, was easily startled and hypervigilant.  Still, the medical evidence of record shows that Veteran was noted to have relationships with his mother and brother-in-law.  These findings meet or approximate the criteria for a rating of 50 percent of occupational and social impairment with reduced reliability and productivity, and characterized by some of the listed types of symptoms, including disturbances of motivation and mood and difficulty maintaining effective work and social relationships.  The GAF scores support this finding, as they reflected moderate and serious impairment.

The next higher rating of 70 percent, however, is not approximated.  The Veteran had difficulty establishing and maintaining effective relationships, but not an inability, as he was able to have at least minimal relationships his mother and his brother-in-law.  Moreover, his level of impairment was not such as to constitute occupational and social impairment with deficiencies in most areas.  Although he might arguably have had deficiencies in work due to PTSD were he working (although he indicated he quit working due to physical problems), the Veteran was consistently described as having normal thoughts and judgment.  Furthermore, the Veteran's PTSD was not manifested by impaired impulse control as he was noted to have good impulse control in 2010; he denied suicidal ideations; had normal speech; was able to functional independently, and had good grooming and hygiene.  Although he had a fleeting complaint of hallucinations, the remaining medical reocrds do not reflect any complaints of delusions or hallucinations.  Thus, his symptoms were not of the level of severity as most of those listed in the criteria for a 70 percent rating.  Accordingly, a 70 percent evaluation is not warranted prior to April 26, 2013.

On and after April 26, 2013, the Board finds that the preponderance of the evidence shows that a rating of 70 percent is warranted.  April 26, 2013, is the first date this level of symptomatology is indicated by lay or medical evidence.  The April 2013, VA examiner specifically found that the Veteran's level of symptoms were such as to result in difficulty in adapting to stressful circumstances, including a work or worklike setting, one of the specific criteria for a 70 percent rating.  In addition the Veteran's memory had worsened since the April 2007 VA examination and the Veteran was experiencing panic attacks four to five times per week, which approximates near-continuous panic as found in the 70 percent criteria.  The Veteran's social adaptation had worsened, such that he still had no friends, and his social activities were limited to sitting outside.  Most areas were now affected, including more certainly work or school (if he were to try to work or school), family relations, thinking, and mood.  These symptoms, however, were not noted in the 2012 or even the 2013 VA treatment records. 

A 100 percent rating, however, is not warranted.   The Veteran does not experience total social and occupational impairment.  As noted above, he maintains at least minimal social relationships with his caregivers.  Additionally, the examiner found the Veteran capable of managing his affairs.  The Veteran did not report persistent delusions or hallucinations, and the Veteran was not noted to be unable to perform activities of daily living; despite his difficulties with memory.  He displayed no persistent danger of hurting himself or others. He is oriented to time and place.  He grooms and cares for himself except where physically limited.  Accordingly, the preponderance of the evidence shows that a rating in excess of 70 percent is not warranted for the period from April 26, 2013, forward. 


Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's PTSD, type II diabetes, or peripheral neuropathy.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, for the Veteran's type II diabetes mellitus, his need for insulin, restricted diet and taking of an oral hyperglycemic agent are all contemplated in the criteria for the assigned rating of 20 percent.  For his peripheral neuropathy, his sensory impairments, such as diminished or lack of touch sensation, position sense, and burning sensations, and some diminished strength, are accounted for in the rating of the impairment as moderate.  As noted above, sensory impairment is generally to be found to be mild impairment but the Board has found a 20 percent rating for moderate impairment is warranted given the extent of the sensory impairment and the showing of loss of some strength in the lower extremities.  With regard to the Veteran's PTSD, its impact of his symptoms such as thinking, judgment, disturbances in motivation and mood, anxiety, panic attacks, and, for the period after April 25, 2013, impairment of memory and more severe symptoms affecting most areas, are accounted for in the schedular staged ratings of 50 and 70 percent.  Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for extraschedular ratings for the disabilities at issue is not warranted.  Thun, 22 Vet. App. at 115.

To the extent the disabilities in combination render the Veteran unemployable, such level of impairment has been taken into account in the grant of a TDIU, as described directly below.

TDIU

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of the following for service-connected disabilities:  PTSD, 50% prior to April 26, 2013, 70% on and after April 26, 2013; diabetes mellitus, 20%; hearing loss, 0% prior to August 9, 2010 and 20% thereafter; tinnitus, 10%; hypertension, 10%;left lower extremity peripheral neuropathy, 20%; right lower extremity peripheral neuropathy, 20%; and coronary artery disease, 30%.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.16(a)(2)-(3) (schedular criteria for a TDIU).  

In January 2014, the Board received a written opinion from a vocational specialist that is thoroughly reasoned and highly probative.  The specialist opined that the Veteran is unable to secure or maintain a substantially gainful occupation due to service-connected disabilities.  The Veteran's representative noted that this vocational specialist has been recognized as a vocational specialist by VA and that VA has contracted with him for seeking to place veterans in jobs.  From the report it is evident that the vocational specialist reviewed the claims file in great detail, took a careful educational and occupational history from the Veteran, and personally interviewed the Veteran.  The Board finds the vocational specialist's opinion reflects a detailed review of the claims file and careful consideration of only that impairment due to service-connected disabilities, and is thus a competent opinion of high probative value.  Accordingly, the Board finds that TDIU is warranted.  


ORDER

Prior to April 26, 2013, a higher rating of 20 percent, but no more, for peripheral neuropathy of the left lower extremity is granted.

On and after April 26, 2013, forward, a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Prior to April 26, 2013, a higher rating of 20 percent, but no more, for peripheral neuropathy of the right lower extremity is granted.

On and after April 26, 2013, forward, a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus is denied.

Prior to April 26, 2013, a higher rating of 50 percent, but no more, for PTSD is granted.

On and after April 26, 2013, a higher rating of 70 percent, but no more, for PTSD is granted.

Entitlement to a TDIU is granted.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


